UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6031


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIM EDEN KENNEDY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cr-00023-MR-1; 1:13-cv-00076-MR)


Submitted:   June 26, 2014                   Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kim Eden Kennedy, Appellant Pro Se.       Thomas Richard Ascik,
Assistant United States Attorney, Asheville, North Carolina;
William Michael Miller, Assistant United States Attorney,
Charlotte, North Carolina; David A. Thorneloe, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kim Eden Kennedy seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would     find     that     the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack   v.       McDaniel,      529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Kennedy has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability, deny Kennedy’s motions

to supplement the record, and dismiss the appeal.                            We dispense

with oral argument because the facts and legal contentions are



                                              2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3